EXHIBIT 10.7


PROMISSORY NOTE MODIFICATION
AND
EXTENSION AGREEMENT


THIS AGREEMENT is by and between Newport Capital Management, LLC (hereinafter
referred to as “Investor”), and Vivakor, Inc., a Nevada Corporation (hereinafter
referred to as the “Holder”), and shall have an effective date of October
19, 2009.


WITNESSETH:
WHEREAS, Investor previously executed a promissory note in an original principal
amount of Six Hundred Fifty Nine Thousand Two Hundred Ninety Five Dollars
($659,295.00) dated August 19, 2009 (the “Promissory Note”); and


WHEREAS, Investor has encountered financial difficulties which make it
impossible for Investor to comply with the terms and conditions of the
Promissory Note; and


WHEREAS, the Promissory Note is currently due and payable in full; and


WHEREAS, Investor and Holder wish to modify the Promissory Note in accordance
with the terms and conditions contained herein.


NOW, THEREFORE, in consideration of the foregoing premises and the terms and
conditions, provisions and covenants contained herein, Investor and Holder do
hereby agree as follows:


1. The Promissory Note shall be modified and extended as specified herein below.


2. The Promissory Note is hereby amended, modified and extended related to the
payment of indebtedness evidenced thereby so that the total outstanding balance
still due and owing to Holder under the Promissory Note shall be due on the 31st
day of January, 2010, which is the modified and extended maturity date for the
Promissory Note.


3. Investor agrees to make the payment specified in Section 2 hereinabove, and
understands and agrees that:


a. Investor does not have any defenses, set-offs or counterclaims to the amount
due and owing to Holder under the Promissory Note as modified herein;


b. All the rights, remedies, stipulations and conditions contained in the
Promissory Note, shall also apply to any default in or failure to pay the
modified payments required hereunder;


4. Save and except for the modifications contained herein, the terms, conditions
and provisions of the Promissory Note, shall continue in full force and effect.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and date set forth opposite their signatures show below.


INVESTOR
HOLDER
Newport Capital Management, LLC
VIVAKOR, INC.
   
By: /s/ Paul M. Rusnock
By: /s/Matt Nicosia
   
Title: Managing Member
Title: Executive Chairman

 
 
 
 
 

--------------------------------------------------------------------------------